         Case 2:18-cv-01529-SB         Document 28     Filed 09/10/21        Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON

DENISE WILLIAMS,
                                                   Civil No. 2:18-cv-01529-SB
         Plaintiff,

                                                   ORDER AWARDING ATTORNEY FEES
                                                   PURSUANT TO 42 USC 406(b)
vs.
                                                   SUBMITTED BY: Brian Scott Wayson
                                                                 OSB # 041147
COMMISSIONER OF SOCIAL                                           (503) 891-8376
SECURITY,                                                        Attorney for Williams

         Defendant.

         Pursuantto 42 USC 406(b) it is hereby ordered that attorney's fees of $7,247.96
shall be awarded to Plaintiff's counsel. The attorney fee of $6,138.79 allowed pursuant
to the Equal Access to Justice Act already has been deducted from the gross fee
amount contemplated by 42 USC 406(b). The check for the net 42 USC 406(b) fees
shall be made payable to Brian Scott Wayson. Any check for 42 USC 406(b) fees shall
be mailed to Plaintiff's counsel, Brian Scott Wayson, at PO Box 12028 Portland, OR
97212.


IT IS SO ORDERED.


         DATED this   /Olli   day of     (   ¥//1/v                     l   2021 .




                                                        . Beckerman
                                       United States Magistrate Judge




ORDER AWARDING 406(b) ATTORNEY FEES
2: 18-cv-01529-SB
